Case 9:16-cv-00085-RC-KFG Document 27 Filed 10/08/20 Page 1 of 2 PageID #: 553




                          **NOT FOR PRINTED PUBLICATION**

                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  LUFKIN DIVISION

GINA GRAVES FURRA,                             §
     Plaintiff,                                §
                                               §              No. 9:16-CV-00085-RC-KFG
v.                                             §
                                               §
COMMISSIONER OF THE SOCIAL                     §
SECURITY ADMINISTRATION,                       §
    Defendant.                                 §


                                             ORDER

       The Court ordered that this matter be referred to the Honorable Keith F. Giblin, United

States Magistrate Judge, for consideration pursuant to applicable law and orders of this Court. The

Court has received and considered the report of the United States Magistrate Judge on the

claimant’s motion for attorney fees pursuant to such order, along with the record and pleadings.

The Commissioner filed objections to the report. The Commissioner solely objects to the fee

amount recommended by the magistrate judge.

       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See 28 U.S.C. § 636; FED. R. CIV. P. 72(b). After careful consideration, the

court concludes that the Commissioner’s objections have merit. The court agrees with the

Commissioner that the magistrate judge erroneously recommended an award in the amount of

$7,290.42 as requested in Plaintiff’s original application for attorney’s fees under the Equal Access

to Justice Act. The Court finds that the amount should instead be $6,080.00 as requested in the

amended application.




                                                   1
Case 9:16-cv-00085-RC-KFG Document 27 Filed 10/08/20 Page 2 of 2 PageID #: 554




       Accordingly, the Commissioner’s objections are SUSTAINED.                 The report and

recommendation is hereby ACCEPTED IN PART AND DENIED IN PART as to the amount

of the attorney’s fees awarded.   The claimant’s first motion for attorney fees (Doc. No. 22) is

DENIED as MOOT and the amended motion for attorney fees (Doc. No. 23) is GRANTED. The

Commissioner of Social Security is directed to pay plaintiff Gina Graves Furra an attorney fee

under the Equal Access to Justice Act in the amount of $6,080.00. It is finally ORDERED that

the Commissioner mail this award to the plaintiff in care of her attorney, Karl E. Osterhout. This

award is subject to any beneficial, contractual and/or assignment-based interests held by counsel.


        So ORDERED and SIGNED, Oct 08, 2020.


                                                          ____________________
                                                          Ron Clark
                                                          Senior Judge




                                                2
